 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOSE ACOSTA,                                      Case No. 17cv2163-JAH (JLB)
12                                    Plaintiff,
                                                       ORDER GRANTING JOINT
13   v.                                                MOTION TO STAY PENDING
                                                       APPROVAL OF SETTLEMENT
14   DESAROLLADORA HOMEX, et al.,
15                                 Defendants.
16
17         Pending before the Court is the parties’ joint motion to stay the above-captioned
18   action pending the documentation and approval of the parties’ settlement agreement in
19   principle.
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                                   1
                                                                             17cv2163-JAH (JLB)
 1         GOOD CAUSE APPEARING, the Court GRANTS the parties’ joint motion. The
 2   above-captioned action and all deadlines in the above-captioned action are hereby stayed.
 3   Counsel for the parties shall update this Court within fourteen (14) days of the conclusion
 4   of the related proceedings in the United States District Court for the Eastern District of
 5   New York.
 6         IT IS SO ORDERED.
 7   DATED: September 23, 2019
 8
 9                                                _________________________________
10                                                JOHN A. HOUSTON
                                                  United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                                17cv2163-JAH (JLB)
